DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Regarding arguments on page 6 of the Remarks, Examiner notes that the use of “deep learning” is subject to a broad interpretation, as details of the learning are not provided in the claims. Hence, “deep learning” could be interpreted as a process performed mentally.
Regarding arguments on pages 7-8 of the Remarks, Examiner notes that “a technical problem or task” is also extremely broad. In the Pham reference, the medical field could be considered a technical field, and determining a diagnosis or prognosis could be considered a technical problem or task in that field. Hence, the Pham reference teaches the amended limitations.

Drawings
The drawings are objected to because the figures do not show the necessary details. In particular, Fig. 1 contains no text in the boxes, while the boxes in the other figures merely contain the element numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an embedder” and “a generator” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim1-9 and 11-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-7, 11, and 13 are directed to a method, which is a process, claim 8 is directed to a unit, which is a machine or article of manufacture, claim 9 is directed to a device, which is a machine or an article of manufacture, and claim 12 is directed to a storage medium, which is a machine or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites generating a recommendation, which is a mental process. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, limitations of receiving and outputting data are mere extrasolution activity, and do not constitute a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 8-9, and 12, generating a recommendation and providing an embedding are mental processes, which are abstract ideas. Additional limitations of receiving and outputting data are mere extrasolution activity, and structural elements such as processor and computer readable media are generic computer components, neither of which constitute integration into a practical application or significantly more.

Regarding claims 2-5, 7, and 11, the limitations are further clarifications of the above abstract ideas.

Regarding claim 6, extending the embedding is receiving further information, which is mere extrasolution activity, and does not constitute integration into a practical application or significantly more.

Regarding claim 13, extending the embedding and generating recommendations are mental processes, which are abstract ideas. Additional limitations of receiving and outputting data are mere extrasolution activity, which do not constitute integration into a practical application or significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (Pham, T., Tran, T., Phung, D., & Venkatesh, S. (2017). Predicting healthcare trajectories from medical records: A deep learning approach. Journal of biomedical informatics, 69, 218-229.), hereinafter referred to as Pham.

Regarding claim 1, Pham teaches:
A method for generating at least one recommendation, the method comprising: 
receiving a case embedding (page 219 col. 1 last paragraph, where embeddings are received); 
generating the at least one recommendation based on the case embedding using deep learning (page 226 section 4.3, where recommendations are generated, and page 219 col. 1, where DeepCare is built on LSTM); and 
outputting the at least one recommendation (page 219 col. 2, where future prognosis is output as the recommendation),
wherein the at least one recommendation is a solution to a technical problem or task (page 226 section 4.3, where recommendations are generated, and page 219 last paragraph, where the recommendations predict treatment procedures, which are considered a solution to a technical problem or task).

Regarding claim 2, Pham teaches:
The method of claim 1, wherein the case embedding is a unified representation (page 219 col. 1 last paragraph, where the unified representation is a series of pooled or concatenated vectors).  

Regarding claim 3, Pham teaches:
The method of claim 2, wherein the unified representation is a concatenation of a plurality of numeric vectors including text feature vectors or vectors representing measured data (page 219 col. 1 last paragraph, where the unified representation is a series of pooled or concatenated vectors).

Regarding claim 4, Pham teaches:
The method of claim 1, wherein the deep learning uses a long short term memory (LSTM) recurrent neural network, a deep convolutional generative adversarial network (GAN), or the LSTM recurrent neural network and the deep convolutional GAN (page 219 col. 1, where DeepCare is built on LSTM, and page 220 section 2.1.2, where LSTM is an RNN).  

Regarding claim 5, Pham teaches:
The method of claim 1, wherein the at least one recommendation is outputted as machine-readable or human-readable data (page 226 section 4.3, where the np value is both machine and human readable).  

Regarding claim 6, Pham teaches:
The method of claim 1, further comprising extending the case embedding with further information after the receiving of the case embedding for generating the at least one recommendation based on the extended case embedding using deep learning (page 219 col. 1, where memory is updated by seeing new input at each time step, page 222 section 3.3.2, where the history affects the current diagnoses).  

Regarding claim 7, Pham teaches:
The method of claim 1, wherein outputting the at least one recommendation comprises outputting the at least one recommendation to a user for applying the at least one recommendation as a solution in a diagnostic scenario (pages 226 section 4.3, where recommendations are made based on diagnoses, and page 227 section 5.1 second paragraph, where treatment recommendations are solutions).  

Regarding claim 8, Pham teaches:
A generator unit for generating at least one recommendation, the generator unit comprising: 
a processor (page 223 Algorithm 1, where implementation would require a processor necessarily) configured to: 
receive a case embedding (page 219 col. 1 last paragraph, where embeddings are received);
generate the at least one recommendation based on the case embedding using deep learning (page 226 section 4.3, where recommendations are generated, and page 219 col. 1, where DeepCare is built on LSTM); and 
output the at least one recommendation (page 219 col. 2, where future prognosis is output as the recommendation),
wherein the at least one recommendation is a solution to a technical problem or task (page 226 section 4.3, where recommendations are generated, and page 219 last paragraph, where the recommendations predict treatment procedures, which are considered a solution to a technical problem or task).  

Regarding claim 9, Pham teaches:
A device for generating at least one recommendation, the device comprising: 
an embedder configured to provide a case embedding (page 219 col. 1 last paragraph, where embeddings are created); and 
a generator unit configured to generate the at least one recommendation (page 219 col. 2 second paragraph, where a neural network outputs the future prognosis and recommendation), the generation of the at least one recommendation comprising: 
receipt of the case embedding (page 219 col. 1 last paragraph, where embeddings are received); 
generation of the at least one recommendation based on the case embedding using deep learning (page 226 section 4.3, where recommendations are generated, and page 219 col. 1, where DeepCare is built on LSTM); and 
output of the at least one recommendation (page 219 col. 2, where future prognosis is output as the recommendation),
wherein the at least one recommendation is a solution to a technical problem or task (page 226 section 4.3, where recommendations are generated, and page 219 last paragraph, where the recommendations predict treatment procedures, which are considered a solution to a technical problem or task).  

Regarding claim 11, Pham teaches:
The method of claim 2, wherein the unified representation is a unified numeric vector (page 219 col. 1 last paragraph, where the unified representation is a series of pooled or concatenated vectors).  

Regarding claim 12, Pham teaches:
A non-transitory computer-readable storage medium that stores instructions executable by a computer to generate at least one recommendation (page 223 Algorithm 1, where implementation would require storage of the algorithm), the instructions comprising: 
receiving a case embedding (page 219 col. 1 last paragraph, where embeddings are received); 
generating the at least one recommendation based on the case embedding using deep learning (page 226 section 4.3, where recommendations are generated, and page 219 col. 1, where DeepCare is built on LSTM); and 
outputting the at least one recommendation (page 219 col. 2, where future prognosis is output as the recommendation),
wherein the at least one recommendation is a solution to a technical problem or task (page 226 section 4.3, where recommendations are generated, and page 219 last paragraph, where the recommendations predict treatment procedures, which are considered a solution to a technical problem or task).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham, in view of Kolawa et al. (US 8,429,026 B1), hereinafter referred to as Kolawa.

Regarding claim 13, Pham teaches:
The method of claim 1, wherein generating the at least one recommendation based on the case embedding using deep learning includes generating a first recommendation based on the case embedding using deep learning (page 226 section 4.3, where recommendations are generated, and page 219 col. 1, where DeepCare is built on LSTM), and outputting the at least one recommendation includes outputting the first recommendation (page 219 col. 2, where future prognosis is output as the recommendation), and wherein the method further comprises: 
Pham does not teach:
receiving user input related to the output first recommendation; 
extending the case embedding with the received user input related to the output first recommendation; 
generating a second recommendation based on the extended case embedding; and 
outputting the second recommendation.
Kolawa teaches:
receiving user input related to the output first recommendation (col. 12 lines 46-63, where user feedback is acquired); 
extending the case embedding with the received user input related to the output first recommendation (col. 12 lines 27-45, col. 13 lines 11-29, where the user preference vector is updated based on the user feedback or purchase choices); 
generating a second recommendation based on the extended case embedding (col. 13 lines 30-41, where recommendations in the future are made using the updated vectors); and 
outputting the second recommendation (col. 13 lines 30-41, where recommendations in the future are made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pham by using the updating of Kolawa (Kolawa col. 12 lines 27-45) on the embedding of Pham (Pham page 219 col. 1 last paragraph), so that over time, recommendations before more accurate and feedback from the user becomes less required (Kolawa col. 12 lines 27-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,691,035 B1 Fig. 5 teaches receiving input from a user, updating the recommendation model based on the input, and determining new recommendations based on the update.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658